        Case 7:20-cv-03240-KMK Document 32 Filed 09/08/20 Page 1 of 4
          Case 7:20-cv-03240-KMK Document 30 Filed 09/04/20 Page 1 of 4




                                                     ~\ i~   New Civil Liberties Alliance
September 4, 2020

VIA E-MAIL & ECF

Hon. Kenneth M. Karas
KarasNYSDChambers@nysd.uscourts.gov
Charles L. Brieant Jr. Federal Building & Courthouse
300 Quarropas Street
White Plains, NY 10601


         Re:   Cl~PB z•. La)!J qfjices of Ctystal Moro11qy, P.C , Case No. 7:20-t·JJ-32-10 (KMK)
               l--<1tter-Motion to StqJ• FinalJJl((!!,me11t Pell{/in_g Appeal


Dear Judge Karas:
        Pursuant to Southern District of New York Local Rule 7 .1 (d) and your Individual Rules of
Practice I(B)-(C) and II(A), Respondent Law Offices of Crystal Moroney, P.C. (the "Law Firm")
respectfully requests a pre-motion conference so that Respondent may move for a stay pending
appeal pursuant to Federal R. Civ. P . 62 and this Court's inherent power to preserve the status quo
during the pendency o f an appeal. Respondent received the transcript of Your Honor's August 18,
2020 order enforcing the CID on September 2, 2020 and intends to file a timely Notice of Appeal.

Background
        The Federal Rules of Civil Procedure grant Respondent an automatic 30-day stay of
execution of Your Honor's order, entered August 19, 2020. Fed. R. Civ. P . 62(a). The Petitioner,
however, asked Respondent to comply with the order just five days after its entry, and nine days
before Respondent received the transcript of your ruling. Having received the transcript just two
days ago, she has yet to have a substantive discussion with her counsel about the scope and nature
of her appeal. Execution of the order just days or even weeks after its entry, before Petitioner has
had an opportunity to note her appeal, would be highly prejudicial to Respondent. Petitioner,
however, believes that the order is immediately enforceable and that Rule 62(a) does not apply. The
parties having reached an impasse, Respondent submits this letter-motion.

Motion to Stay this Court's Final Order
       Respondent intends to move for a stay of the final order this Court entered on August 19,
2020, which granted Petitioner's Petition to Enforce the Civil Investigative Demand. The filing of a
               122~ 1Qil1 ~1rgm N\V iuir~+50, \V1~hingtnn DC Jmu j UW~) fiOMi: I\J I www.NCLA1e1fl1· r5
                                                                                                   0
        Case 7:20-cv-03240-KMK Document 32 Filed 09/08/20 Page 2 of 4
          Case 7:20-cv-03240-KMK Document 30 Filed 09/04/20 Page 2 of 4




notice of appeal generally transfers jurisdiction from the district court to the circuit court of appeals,
but the district court "retain[s] jurisdiction to issue an order to preserve the status quo pending
appeal." N Am. Airlines, Inc. v. Int'/ Bd. of Teamsters, AFL-CIO, 2005 'WL 926969, at *1 (S.D.N.Y.
April 19, 2005) (citing Fed. R. Civ. P. 62(c)). This Court's authority to grant a stay is both equitable
and discretionary. Id.
       When considering whether to stay a final judgment, courts within the Second Circuit
consider four factors :
        (1) whether the movant will suffer irreparable injury absent a stay; (2) whether a party
        will suffer substantial injury if a stay is issued; (3) whether the movant has
        demonstrated a substantial possibility, although less than a likelihood, of success on
        appeal; and (4) the public interests that may be affected.
Gen. Mills, Inc. v. Champion Petfoods USA, Inc., 2020 'WL 915824, at *2 (S.D.N.Y. Feb. 26, 2020)
(quoting H irschfeld v. Bd. ojElections, 984 F.2d 35, 39 (2d Cir. 1993)) (brackets omitted). "Courts treat
these factors like a sliding scale, such that more of one excuses less of the other[s]." Strougo v.
Barclqys PLC, 194 F. Supp. 3d 230, 233 (S.D.N.Y. 2016) (internal quotations omitted). The factors
focusing on the potential injury to either party, however, "'are the most critical,' and accordingly,
receive the most weight." In re Taneja, 2018 'WL 6039388, at *1 (S.D.N.Y. Oct. 23, 2018) (quoting
Nken v. Holder, 556 U.S. 418, 434 (2009)).
        These four factors weigh in favor of a stay in this case. Preserving the status quo during the
pendency of Ms. Moroney's appeal will protect her from continuing to expend critical human and
financial resources while attempting to comply with a CID issued by an enforcement agency that she
argues is unconstitutionally funded as structured. This argument raises an issue of first impression
in the United States, and her constitutional challenge is a threshold matter that must be resolved
prior to CID compliance.
        Additionally, without a stay, Ms. Moroney's Law Firm faces irreparable injury in the form of
complete business ruination. Tucker Antho,ry Realry Cop. v. Schlesinger, 888 F .2d 969, 975 (2d Cir.
1989) (explaining that monetary loss "that cannot be rectified by financial compensation" is an
irreparable injury). The likelihood of financial ruin is illustrated by the substantial time and
resources that Ms. Moroney's Law Firm expended already in response to the first unenforced CID
issued to her by an unconstitutionally structured agency. This first fruitless attempt at compliance
cost her $75,000 in compliance and legal fees, forced her to lay off over half her staff, and
substantially hindered Ms. Moroney's ability to conduct her business . Now, the Bureau is seeking
immediate enforcement of a second CID before Ms. Moroney can pursue her case on appeal. A win
on any one of several issues presented by Ms. Moroney's impending appeal will render the second
CID unenforceable. Ms. Moroney's Law Firm simply cannot afford to respond to serial CIDs while
the court of appeals determines whether CFPB has the constitutional authority to issue them.
       Moreover, depending on the remedy, a win on appeal could mean a potential third CID.
And considering that CFPB has insisted Ms. Moroney re-produce documents that were duplicative
from the first CID to the second, there is no reason to doubt that it would ask her to produce
documents yet again-at great cost to her business-after she prevails on appeal.
       In stark contrast to Ms. Moroney's position, a stay will not injure CFPB. The significant
ddays in enforcement since 2017 for which the Bureau bears responsibility demonstrate that this
CID is not time sensitive. The Bureau's investigation is already over three years old. In that time,
the Bureau ddayed filing its first Petition to Enforce for 13 months (from January 2018 to February


                                                  2 of 4
          Case 7:20-cv-03240-KMK Document 32 Filed 09/08/20 Page 3 of 4
            Case 7:20-cv-03240-KMK Document 30 Filed 09/04/20 Page 3 of 4




2019); delayed serving Respondent with the first Petition to Enforce for another seven months
(from February 2019 to September 2019); and voluntarily dismissed the first CID on the eve of
judicial review in November 2019 . Cumulatively, that is nearly two years of self-imposed delays by
CFPB. And despite these delays, CFPB still has not reviewed the documents it admits are already in
its possession. Further delaying enforcement so that Ms. Moroney may seek appellate review of her
defenses to the Bureau's enforcement powers will not injure CFPB. Too, the lack of customer
complaints against Ms. Moroney's Law Firm indicates CFPB will not suffer by delaying its
enforcement for the pendency of her appeal.
          There is also a substantial possibility that Ms. Moroney's Law Firm will prevail on appeal.
To secure a reversal of this Court's order enforcing the second CID, Ms . Moroney need only win on
one of several issues she will present on appeal. Cf N. Am. Airlines, 2005 WL 926969, at *3 (ruling
that an appellant was unlikely to succeed on the merits because appellant could prevail only if the
Second Circuit overturned both of this Court's independent rulings). Among those issues, both
CFPB's funding mechanism and Director Kraninger's post-Seila Law ratification are novel issues on
which the Second Circuit has not previously ruled and may well disagree with this Court. Given the
harm facing Ms. Moroney's Law Firm absent a stay, a lesser likelihood of success on the merits will
still justify a stay pending appeal. See Strougo, 194 F. Supp. 3d at 233.
        Moreover, it is in the public's interest that unconstitutional agencies not pursue burdensome
enforcement actions while the courts work out important and complex constitutional questions that
go to the heart of the agency's enforcement authority. That public interest is particularly strong in
this case, considering that courts have already struck down one aspect of CFPB's unprecedented
structure. Yet, without judicial intervention, the Bureau would proceed undaunted and continue-
without concern for its own constitutionality-to force Respondent's compliance with serial
enforcement proceedings.

        Courts, including this Court, have previously stayed the Bureau's enforcement proceedings
or delayed their briefing, as the appellate courts and the Supreme Court determined the
constitutionality of CFPB's single-director structure. See, e.g., CFPB v. A ccess Funding, LLC, No. 1:16-
cv-03759, ECF Dkt. 123 (D . Md. December 23, 2019) . The stays awaiting Seila Law served the
public interest because, as it turned out, the Supreme Court disagreed with most lower courts and
ruled that CFPB's director was unconstitutional. It is similarly within the public interest for this
Court to stay the Bureau's enforcement of the second CID pending the appellate court's
consideration of the constitutionality of CFPB's funding structure and the effect of Director
Kraninger's post-Seila Law ratification, among other issues.

Conclusion
        For the reasons set forth above, the Law Offices of Crystal Moroney, P.C. respectfully
requests a stay of this Court's August 19 judgment, pending appeal.

CFPB is to respond to this letter by 9/15/20.             Respectfully submitted,

So Ordered.


~L
9/8/20
                                                          Michael P. DeGrandis
                                                          Senior Litigation Counsel



                                                 3 of 4
        Case 7:20-cv-03240-KMK Document 32 Filed 09/08/20 Page 4 of 4
          Case 7:20-cv-03240-KMK Document 30 Filed 09/04/20 Page 4 of 4




cc:   E. Vanessa Assae-Bille, Esq. (via e-mail and ECF)
      Kevin E. Friedl, Esq. (via e-mail and ECF)
      Jehan Patterson, Esq. (via e-mail and ECF)




                                               4 of 4
